Title: To James Madison from John G. Munn, 11 September 1815
From: Munn, John G.
To: Madison, James


                    
                        City of Hartford Connt.11th: of Septemr: 1815
                        
                            Sir
                        
                    
                    The undersigned begs leave once more to address you. Since his return from the City of Washington he has been favoured with Recommendations from a number of the most Respectable Citizens of this State, as

also from Several Distinguished Officers of the present Army, with whoom he has had the Honor to serve in the late War; forwaarded to the War Department; Viz the Governor of Connecticut, Messrs. E Babcock, J Bull, T Tisdall, H Seymour, J Russ, and Jonathan Law, Esquires; of the Army, Majr. Murdoch, Majr. Watson, Majr. Ketchum, Capn. White, Capn. Clarke, & several Subalterns all of the 6th. Regt. of Infantry; and haveing recd. incouragements from Genl. Ripley, and Liut. Col. Roswell Lee late of the Army now Superintendent of the Armory at Springfield Massachusetts; that they would make intersertion for your partishioner to the Departtment of War in his behalf, he has no doubt but they have fullfilld their engagement before this; the whole of which it is hoped will be laid before your Excellency on your return to the Seat of Government; If those Recommendations herein mentioned should prove satisfactory to your Excellency in somuch as to Honor the undersigned with an appointment your humble partishioner sin[c]erely solisits the favour of the appointment of Military Store Keeper and Pay Master of the Armourers at Springfield Masstts. in preference of being restored again in the army with his original Rank. If past services and pursonal Reputation are deemed sufficient, a favour from you would be greatfully accepted by your most Obedient and verry humble Servant
                    
                        John G Munnlate 1st. Liut. 25 Infantry
                    
                